Citation Nr: 0934004	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to May 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision that 
declined to reopen a claim for service connection for a low 
back disability on the basis that new and material evidence 
had not been received.  The Veteran timely appealed.

In March 2006, the Veteran testified during a hearing before 
the undersigned at the RO.  In June 2007, the Board reopened 
the claim for service connection and remanded the matter for 
additional development.


FINDING OF FACT

Chronic low back disability was first demonstrated many years 
after service and is not related to a disease or injury 
during active service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through February 2005 and July 2007 letters, the RO or VA's 
Appeals Management Center (AMC) notified the Veteran of 
elements of service connection and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the July 2007 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2008).
The Veteran contends, in essence, that service connection for 
a low back disability is warranted on the basis that he was 
injured and treated for back pain in service, and his 
disability had its onset in service.

Service treatment records reflect that the Veteran injured 
his back while lifting a footlocker in November 1969.  
Examination at that time revealed no evidence of muscle 
spasm; straight leg raising was negative, bilaterally, and 
reflexes were intact.  The assessment was muscle strain.

On a "Report of Medical History" completed by the Veteran at 
the time of his separation examination in March 1970, he did 
not report having back trouble of any kind.  No low back 
disability was found at separation.

There is no evidence of arthritis within the first post-
service year, and no basis to presume its onset in service.  

The post-service treatment records first reflect complaints 
of recurrent back pain in January 2001.  X-rays taken in July 
2003 reveal mild changes of lumbar spondylosis.  There have 
been no reports of symptomatology between the time of 
service, and these initial findings.  

Private treatment records, dated in September 2003, include a 
diagnosis of lumbar degenerative joint disease and lumbar 
spondylosis.  Records reflect that the Veteran complained of 
a history of low back pain that dated back to an initial 
injury while in service in 1969.  The Veteran reported 
experiencing intermittent pain, especially with cold weather, 
since that time.  He also reported working in construction 
for many years.  The examiner indicated that the assessment 
was consistent with signs and symptoms of a history of low 
back pain with recent exacerbation.  The Veteran was issued a 
TENS unit.

VA treatment records, dated from 2003 to 2005, reflect 
treatment for chronic low back pain.

In March 2006, the Veteran testified that he injured his back 
in service while unloading a truckload of foot lockers.  He 
testified that the injury, initially, was minor and more of 
an irritation during the first ten years.  The pain became 
worse over the next few years.  The Veteran also testified 
that when he bent over too long, it was hard for him to 
straighten up.  Sometimes the pain was dull, and sometimes it 
felt like a knife sticking in his backbone.  He testified 
that he did not injure his back post-service.  The Veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).

The Veteran underwent a VA examination in June 2008.  The 
examiner reviewed the claims file, including the service 
treatment records; and noted that the Veteran was treated for 
back pain in November 1969.  Records reflect that the Veteran 
had injured his back by lifting a foot locker in service, 
which was diagnosed as a muscle strain.  No other 
abnormalities were noted.  Examination in March 1970 was 
negative, and the Veteran did not complain of back pain at 
that time.  No mention of back pain was noted during a 
January 2000 VA examination.  The Veteran complained of back 
pain in April 2001, and of severe chronic back pain in July 
2003.  He was treated with a TENS unit, physical therapy, and 
methadone for pain; and continued to have chronic back pain.  
The examiner diagnosed degenerative change of the lumbar 
spine with spondylosis.  Based on the evidence of record, the 
examiner opined that the Veteran's current back problem is 
not related to the muscle strain that he sustained in service 
in 1969.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

While the private examiner in September 2003 noted the 
Veteran's history of low back pain and the initial in-service 
injury, the examiner did not provide any link or nexus 
between current low back pathology and the in-service injury.  

The VA examiner reviewed the entire claims file and cited to 
the negative findings on the separation examination report 
and the absence of complaints of low back pain for several 
years following service, which provides a rationale for the 
opinion made.  The VA opinion is factually accurate, fully 
articulated, and contains sound reasoning; it is clearly the 
most probative evidence regarding the etiology of current 
back pathology.  

While the Veteran is competent to offer statements of first-
hand knowledge that he experienced an in-service back injury, 
as a lay person he is not competent to render a probative 
opinion on a medical matter, such as whether the etiology of 
his current low back disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

The veteran has alleged continuity of symptomatology with 
regard to his back complaints since service.  His current 
allegations, however, are outweighed by his prior in-service 
statements denying the presence of back problems on the 
Report of Medical History he completed in 1970.  Examination 
of the spine prior to separation from service revealed normal 
findings.  Furthermore, there is no medical evidence 
suggesting any continuity of back pathology.  The Board notes 
that not only may the veteran's memory have dimmed with time, 
but self interest may play a role in the more recent 
statements. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  Furthermore, 
the veteran did not submit a claim of entitlement to service 
connection for back disability until 2001.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The Board finds this evidence 
weighs against a finding that the veteran experienced 
continuous back disability since his discharge from active 
duty.

Hence, the evidence clearly weighs against findings that a 
low back disability had its onset in service.  There is no 
positive etiology opinion of record supporting the Veteran's 
claim or challenging the conclusions made in the June 2008 
examination report.


ORDER

Service connection for a low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


